Citation Nr: 1644146	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

By way of procedural history, in May 2015, the Board remanded the Veteran's claim for additional development to the Agency of Original Jurisdiction (AOJ). 

In November 2015, the Board denied the Veteran's claim for service connection for his lumbar spine disability. 

The Veteran subsequently appealed the Board's decision with respect to his claim to the United States Court of Appeals for Veterans Claims (Court). In an August 2016 Order, the Court vacated the Board's November 2015 decision and remanded the claim for further development pursuant to a Joint Motion for Remand 
filed by representatives of the Veteran and VA. The case has now returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral foot disorder has been raised by the Veteran, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one. D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (explaining that an adequate medical examination must provide a rationale and explanation for its conclusions). It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions").

In the May 2015 remand, the Board instructed the VA examiner to consider the Veteran's lay statements that his lumbar spine disability was caused when he fell off a truck during service and that he experienced constant symptoms of low back pain since the fall, in addition to the February 2012 letter from Accident & Injury Center, Inc.  In the July 2015 addendum opinion, the examiner opined that the Veteran's lumbar spine disability was less likely than not related to service.  The examiner based the rationale upon a lack of evidence of continuity of the disability in service, as well as a lack of documentation of problems with his back for decades after he left service.  However, this rationale fails to address the Veteran's lay statements that falling off of a truck during service caused his disability and that he has experienced chronic back pain since 1979.  Furthermore, the examiner failed to consider the February 2012 letter from Accident & Injury Center, Inc., which stated that they treated the Veteran for back pain on more than three or four occasions during 1985-1990.  

Because the July 2015 VA examiner failed to provide an opinion that included consideration of Veteran's statements of continuity of symptomatology, the opinion did not substantially comply with the Board's May 2015 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("A remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.")  As the July 2015 VA opinion did not address the Veteran's lay statements and appears to be based on an inaccurate factual basis, a VA addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through August 24, 2015, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims for service connection for a lumbar spine disability.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2.  Obtain VA treatment records, dated from August 24, 2015 to the present.  All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all available records, return the file to the July 2015 VA examiner who offered an opinion concerning the nature and etiology of the Veteran's lumbar spine disorder for an addendum opinion.  If the July 2015 VA examiner is not available, seek another VA opinion if required by the new examiner.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any addendum opinion and note this has been accomplished in the VA examination report.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's lumbar disability(ies) (including degenerative disc disease) is causally related to any incident of service?

In offering the above opinion, the examiner must consider all of the Veteran's prior relevant medical history and should consider his contentions that his lumbar spine disability was caused when he fell off of a truck during service and that he has had persistent symptoms of low back pain since service.  Specifically, the examiner must consider the private medical record from February 2012 noting the Veteran's complaints of low back pain since 1978, all relevant notes from the February 2013 VA neurosurgery consult, the February 2012 letter from Accident & Injury Center, Inc., as well as the Veteran's lay statements of continuity of symptomatology, including those listed in his March 2011 Application for Compensation and/or Pension.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


